— Per Curiam :
Dunn ought to have seen that the mortgage was transferred according to his agree*113ment with Hager before he paid his ptirchase-money. All the association agreed to do was to satisfy their mortgage upon receiving a new one on the land exchanged. Even if there was an agreement by the association, it was without consideration. The payment of the interest due by Hager could form no such consideration. It was money which the association were entitled to receive, and whether paid by Hager, or by Dunn under the arrangement with him, made no difference to the association.
J udgment affirmed.